Citation Nr: 0911925	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as left ventricular hypertrophy.

3.  Entitlement to service connection for a right leg 
condition.

4.  Entitlement to service connection for fungus of the 
toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to November 
1946 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran filed a notice of 
disagreement with respect to claims of entitlement to service 
connection for sleep apnea and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for arthritis of the shoulder and back 
with degenerative changes of the cervical and lumbar spine.  
The RO subsequently issued a statement of the case regarding 
these issues in September 2008.  The Veteran did not file a 
substantive appeal regarding these issues and, therefore, 
they are not before the Board for appellate review.

In January 2009, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In the Veteran's testimony at his hearing before the 
undersigned Veterans Law Judge in January 2009, the Veteran 
and the Veteran's accredited representative raised the issues 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea and whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
arthritis of the shoulder and back with degenerative changes 
of the cervical and lumbar spine.  As these matters are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 10 percent disabling for PTSD and entitlement to service 
connection for left ventricular hypertrophy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of any current right leg 
condition.

2.  There is no medical evidence of any current fungus of the 
toenails.


CONCLUSIONS OF LAW

1.  A right leg condition was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Fungus of the toenails was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term INACDUTRA is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is 
generally not legally merited when a disability incurred on 
INACDUTRA results from a disease process.  See Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Right Leg Condition

The Veteran seeks entitlement to service connection for a 
right leg condition.  The Veteran contends that his current 
right leg condition is related to a right leg contusion 
suffered in July 1979 while on INACDUTRA.

The Veteran's service treatment records from the Veteran's 
period of active service do not reveal any complaint, 
diagnosis, or treatment for any right leg condition.  The 
Veteran's service treatment records from his National Guard 
service reveal that the Veteran suffered a contusion of the 
right leg in July 1979.

The Veteran's post service treatment records reveal that the 
Veteran was noted to have right leg pain in September 2004 
and October 2004; however, the post service treatment records 
do not reveal any diagnosis or treatment for any right leg 
condition.

In light of the evidence, the Board finds that entitlement to 
service connection for a right leg condition is not 
warranted.  While the Veteran's service treatment records 
reveal that the Veteran was diagnosed with and treated for a 
right leg contusion, an injury, while serving INACDUTRA, 
there is no evidence of any current right leg condition and 
no evidence associating any current right leg condition with 
the Veteran's active duty service or the Veteran's subsequent 
National Guard service.  The Board acknowledges that the 
Veteran was noted to have right leg pain in September 2004 
and October 2004.  However, pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The Board notes that Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
the Veteran's claim of entitlement to service connection for 
a right leg condition must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right leg condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Fungus of the Toenails

The Veteran seeks entitlement to service connection for 
fungus of the toenails.  The Veteran contends that his 
current fungus of the toenails condition is related to his 
exposure to humid conditions while serving in the 
Philippines.

The Veteran's service treatment records from his period of 
active service indicate that the veteran was treated for 
athletes foot in November 1944 and tinea cruris and 
dermatitis in September 1945; however, the records do not 
reveal any complaint, diagnosis, or treatment for any fungus 
of the toenails or any chronic conditions of the skin or 
feet.  Upon examination at separation from active service in 
September 1946, no foot, toe, or skin conditions were noted.  
The Veteran's service treatment records from his period of 
National Guard service do not reveal any complaint, 
diagnosis, or treatment for any fungus of the toenails or any 
skin or foot conditions.

Review of the Veteran's post service treatment records 
reveals that the Veteran was noted to have "trophic" nails 
in May 2004 and thick yellow toenails in May 2006; however, 
the records do not indicate any complaint, diagnosis, or 
treatment for any fungus of the toenails.

In light of the evidence, the Board finds that entitlement to 
service connection for fungus of the toenails is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for fungus of 
the toenails and the Veteran's post service treatment records 
do not reveal any complaint, diagnosis, or treatment for 
fungus of the toenails.  As noted above, Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence that the Veteran has ever 
been diagnosed with fungus of the toenails, let alone 
competent evidence that he has a condition that may be 
related to service, the Veteran's claim of entitlement to 
service connection for fungus of the toenails must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for fungus of the toenails, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all identified private treatment 
records.  The Veteran was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.

The Board acknowledges that, to date, the Veteran has not 
been afforded VA medical examinations regarding his claims of 
entitlement to service connection for a right leg condition 
and fungus of the toenails.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, even though the claims folder contains numerous 
medical records, the Veteran has not been diagnosed with a 
right leg condition or fungus of the toenails, there is no 
evidence of any chronic right leg condition or any fungus of 
the toenails in service, and there is no evidence indicating 
any association between any current right leg condition or 
fungus of the toenails and the Veteran's service.  As such, 
the Board finds it unnecessary to afford the Veteran medical 
examinations regarding his claimed right leg condition or 
fungus of the toenails.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right leg condition 
is denied.

Entitlement to service connection for fungus of the toenails 
is denied.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for PTSD.  The Veteran 
contends that his condition is more severe than contemplated 
by a 10 percent disabling evaluation.

The most recent VA examination evaluating the Veteran's PTSD 
was performed in November 2007.  Since that time, in a March 
2008 VA treatment note, the Veteran was reported to complain 
of increased severity of his PTSD symptoms and in a statement 
dated in May 2008, the Veteran indicated that his PTSD had 
become more severe.  At the hearing before the undersigned 
Veterans Law Judge in January 2009, A.T., a witness, reported 
that the Veteran's PTSD symptoms had become more severe over 
the prior few years.  As such, the Board has no discretion 
and must remand this matter to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

During the Board hearing, the Veteran reported that he had 
been receiving counseling at a Vet Center.  Those records 
should be requested on remand.  

The Veteran seeks entitlement to service connection for a 
cardiovascular disorder, claimed as left ventricular 
hypertrophy.  The Veteran contends that his current left 
condition is related to his treatment for angina while on 
ACDUTRA in the National Guard.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for left ventricular 
hypertrophy.  In a treatment note dated in August 1970, while 
the Veteran was serving ACDUTRA, the Veteran was noted to 
have suffered a bout of angina pectoris.  In an August 1970 
in service treatment note, the Veteran's angina pain was 
reported to have been relieved spontaneously, his ECG was 
noted to be normal, and a chest x-ray was indicated to 
suggest left ventricular hypertrophy; however, the physician 
indicated that the facility and techniques of the National 
Guard field hospital that took the x-ray were less than 
adequate.  The Veteran was noted to have had occasional chest 
pain for the prior 2 to 3 years.  His physical exam was 
negative and he had no murmurs, gallops, or signs of 
congestive failure.  The Veteran's post service treatment 
records reveal that the Veteran has been diagnosed with 
coronary artery disease.

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his cardiovascular condition.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal that the 
Veteran was treated for angina pectoris while serving ACDUTRA 
in August 1970 and that the Veteran is currently diagnosed 
with a cardiovascular condition, the claim must be remanded 
for the Veteran to be afforded a VA medical examination.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since March 28, 
2008. See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request VA treatment records 
pertaining to the Veteran that are dated 
from March 28, 2008, to the present.  

2.  Request all Vet Center records 
pertaining to the Veteran, provided that 
the Veteran provides the necessary 
information to obtain those records and 
any required authorization forms. 

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent and severity of his 
post-traumatic stress disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed and a Global Assessment of 
Functioning score should be provided.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any cardiovascular condition found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or unlikely (meaning that there is a less 
than 50% likelihood) that any 
cardiovascular condition identified is 
related to or had its onset during 
service, and particularly, the Veteran's 
treatment for chest pain, diagnosed as 
angina pectoris, during the Veteran's 
ACDUTRA service.

The examiner is asked to express an 
opinion as to when any cardiovascular 
condition found to be present, was first 
manifested (i.e., prior to service, in 
service, or after service).

If the examiner determines that any 
cardiovascular condition found to be 
present, is a disease which based on the 
evidence of record, the examiner's 
medical expertise and the principles of 
medicine preexisted service, the examiner 
is asked to indicate whether there is a 
permanent increase in the severity of the 
underlying cardiovascular condition 
identified that occurred during service.  
If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is due to the 
natural progress of the disease.  If the 
examiner determines that any 
cardiovascular condition found to be 
present did not increase in severity 
during service the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


